Citation Nr: 1453318	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  08-34 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), generalized anxiety disorder, and depression.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1963 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In August 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the VA RO in Atlanta, Georgia.  A transcript of that hearing is of record.  The Veteran also submitted additional evidence directly to the Board, along with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).


FINDING OF FACT

The probative, competent evidence does not demonstrate that a current acquired psychiatric disability is causally or etiologically related to active duty.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A July 2008 letter satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the record includes the available private treatment records, VA treatment records and examination report, and lay evidence.  The Board notes the Veteran's service records are fire-related and unavailable for review and is aware that when service records are unavailable through no fault of the veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, the Board concludes that the heightened duty to assist has been met.  Here, the Board remanded the Veteran's claim in January 2014 for additional development.  First, the Board requested that the RO obtain, with the Veteran's assistance, any treatment records from the New Hanover Regional Hospital.  The record shows that a request was made and that the New Hanover Regional Hospital responded that a new authorization form was required prior to the release of any records.  Although the Veteran submitted a new authorization form, the record does not show that a second attempt was made to obtain any records.  However, the Veteran indicated on his authorization form that the only treatment he had ever received at the New Hanover Regional Hospital was for a hiatal hernia in 2013, and as such, the Board finds no further development is necessary to obtain the records as they would not be relevant to the current claim on appeal.  

Second, the Board requested that the RO schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed acquired psychiatric disability.  Accordingly, the Veteran underwent VA examination in May 2014.  The May 2014 VA examiner's opinion was predicated on a full reading of the Veteran's claims file, a psychiatric evaluation of the Veteran, and consideration of the Veteran's statements.  Additionally, the VA examiner provided adequate rationale for the opinion stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Therefore, the Board finds the May 2014 VA examination and opinion are sufficient and adequate for purposes of determining service connection.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the Board finds the heightened duty to assist has been met, and the RO substantially complied with the January 2014 Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning any in-service stressors and history of psychiatric symptoms related thereto.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from the North Carolina Division of Veterans Affairs.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV)]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  
If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

In addition, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Otherwise, the law requires verification of a claimed stressor.  Id.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

As noted above, the Veteran's service treatment records and personnel records have been deemed unavailable.  However, a November 1963 letter from Colonel W. Hendrix indicates the Veteran was to be discharged that month because of his immaturity and failure to adapt to the duties as a member of the Air Force.  Col. Hendrix writes that the Veteran stated to his counselors and supervisors that he could not "make it" in the Air Force and wanted to return to his family.  

A July 1964 private treatment record shows the Veteran reported that he was discharged on account of back trouble.  At the March 1990 Travel Board hearing, the Veteran reported that his nervous condition began after an overdose of sleeping pills during active duty.  In September 2005, the Veteran reported that he had overdosed while serving at Sheppard Air Force Base and had experienced symptoms of a mental disorder since the incident.  The Veteran also reported that he was treated in the base hospital and was not discharged until February 19, 1964.  In an October 2005 statement, the Veteran reported that he had been discharged from service due to his mental state and that he had been psychiatrically unstable since 1963.  In a March 2007 written statement, the Veteran reported that he did okay in basic training and was assigned to a tech school at Sheppard Air Force Base.  However, his sergeant did not like him, and he was injured and in the base hospital for six weeks.  In addition, he was beat up several times and driven crazy on base without any passes.  Then, the Veteran overdosed and was in the hospital again for his back and stress.  He stated that his discharge was back-dated five months to prevent him from obtaining any benefits.  

In a February 2008 written statement, the Veteran reported that his basic training sergeants hurt him both physically and mentally.  In a June 2009 written statement, the Veteran reported a stressor that occurred during basic training in August 1963.  He said that he was injured while unloading engines and ordered to return to work.  When he could not get up the next day due to pain, his sergeant turned his bunk over and kicked him twice.  Physicians at sick call gave him pills, but he overdosed on the prescribed medication.  The Veteran reported that he was actually discharged from service in March 1964 despite the Air Force record reflecting a discharge date of December 1963.  On a March 2011 authorization form, the Veteran indicated that he was treated at the Air Force hospital in Tennessee and Lackland Air Force Hospital in Texas from July 1963 to December 1963.  An April 2012 VA treatment record shows the Veteran reported that he was discharged from service for "failure to adjust."  In a statement received in September 2013, the Veteran reported witnessing his best friend walk into the aluminum blades of a prop plane.  In addition, he saw a friend get stabbed at a NCO club and witnessed his friend bust open his head when he fell under something being unloaded.

With respect to a current disability, the July 1964 private treatment record shows the Veteran reported that his nerves were bad and that he got mad easily for no reason.  He stated his symptoms had persisted since his separation from service in December.  A January 1984 VA treatment record shows a report of PTSD, an August 1989 VA treatment record reveals an assessment of anxiety, and a January 1989 VA treatment record indicates the Veteran did not meet the criteria for an Axis I mental disorder.  An April 1991 VA treatment record shows the Veteran had been feeling depressed, and the diagnosis was depression.  A July 1992 private treatment record, however, indicates the Veteran had a history of depression that had resolved.  An additional July 1992 private treatment record reflects an assessment of depression, while another notation reflects a diagnosis of rule out personality disorder not otherwise specified.  A November 1994 private treatment record reflects an assessment of mild depression without any specific complaints.  A July 2003 private medical record shows the Veteran denied ever having a mental illness.  

VA treatment records dated in December 2011 indicate that VA physicians had diagnosed generalized anxiety disorder and depression in March 2011.  In April 2012, the VA physician was skeptical about the lasting effects of the Veteran's reported overdose.  In June 2012, the Veteran reported that he had remained sad and depressed since 1963 when he overdosed on PCP.  The record noted the Veteran had a history of multiple incarcerations for fraud.  The diagnoses were insomnia, rule out mood disorder not otherwise specified, and history of malingering.  A March 2013 VA history and physical note indicates the Veteran had PTSD, and a May 2013 VA treatment record indicates the Veteran had a long history of PTSD stemming from events in his military career, in addition to a history of depression episodes.  The diagnoses were depressive disorder not otherwise specified, generalized anxiety disorder, and chronic PTSD.  An additional record shows the Veteran stated that he saw a guy walk into a propeller at Sheppard Field in Texas and that a close friend of his died in a plane crash.  In addition, he witnessed one or more plane crashes and witnessed a guy crushed when he fell off the back of a bulldozer that was dragging a piece of heavy equipment.

However, the May 2014 VA examiner found the Veteran did not have a diagnosis of PTSD or any other mental disorder that conformed with DSM-V criteria.  Specifically, the VA examiner reported that no diagnosis could be made when there was insufficient information to form a diagnosis and assessment of psychosocial functioning.  On examination, the Veteran reported that he developed PTSD after two of his friends were killed.  The Veteran reported experiencing symptoms of major depression and panic.  He stated that he sought treatment during service and soon thereafter in 1965.  From 1965 to 2000, the Veteran reported that he lived with his PTSD, and in 2000, he sought treatment while he was in prison.  The VA examiner noted the record did not reveal reports of PTSD until 1980.  Given the evidence of symptom exaggeration, the VA examiner could not discern how reliable the Veteran's self-reports of symptoms were during the examination without resorting to mere speculation.  The VA examiner specifically noted that the Veteran's responses to the CAPS were marked by vague and at times evasive responding, and therefore, the VA examiner found it difficult to get clear examples of the Veteran's PTSD symptoms as well as the frequency and severity of his symptoms.  

Giving the Veteran the benefit of the doubt, the VA examiner scored the CAPS as best he could, although the VA examiner cautioned that the results may be exaggerated or simply inaccurate.  Even with this in mind, on the CAPS, the Veteran endorsed sufficient symptoms in only three of four clusters for a DSM-V diagnosis of PTSD and two of three clusters for a DSM-IV diagnosis of PTSD, which was inconsistent with a diagnosis of PTSD.  As such, the VA examiner found it was unlikely that the Veteran had a reliable diagnosis of PTSD related to military service.  Because of numerous inconsistencies, markers of unreliable reporting of PTSD, and results of objective testing, the VA examiner simply did not find the Veteran to be a reliable historian.  The overall picture was one of an individual who had made an unclear adjustment prior to entering military due to improbable reporting of details of his pre-military history.  According to the VA examiner, unreliable or deceptive reporting and malingering of PTSD could best be initially assessed using eight criteria.  In this case, five criteria were found to be positive: poor work record; evasiveness; inconsistency in symptom picture; over-idealized functioning before the trauma; and antisocial personality traits.  The VA examiner opined it was likely that this Veteran over-reported and may have attempted to feign symptoms of PTSD and their severity.  

The VA examiner also noted that the medical records were highly inconsistent with the Veteran's claims.  Specifically, the Veteran was evaluated by several VA mental health professionals who did not give a diagnosis of PTSD. In addition, he gave a negative screen for PTSD with no symptoms endorsed in March 2011.  Both Dr. Johnson and Dr. Urbaniak indicated antisocial personality traits and skepticism about the Veteran's self-reports.   Dr. Johnson even raised the question of malingering.  The Veteran indicated to these two VA providers that he had long-lasting effects of a PCP overdose; however, the current reported traumatic stressors were not indicated at that time.  The VA examiner further noted that during the current evaluation, the Veteran reported that his best friend who was killed walking into plane propellers was Leon Ward, not David Wells as previously indicated. Also, the second stressor reported in June 2013 was not mentioned on evaluation or in May 2013 when the Veteran was first diagnosed with PTSD.  Throughout the record, the VA examiner observed a shifting of claims about the causes of the Veteran's mental disorder symptoms.  The VA examiner found these claims had been backed with little or no documentation of either diagnosis or treatment of PTSD or any other mental disorder until May 2013.  According to the VA examiner, PTSD was not diagnosed in the current examination because the results of the multi-method, objective testing and gold standard-structured PTSD interview did not conform to DSM-V or DSM-IV guidelines for the diagnosis of PTSD.  

Here, the Board finds the probative, competent evidence does not demonstrate that the Veteran has an acquired psychiatric disability related to active military service.  First, the Board acknowledges that several VA treatment records dated since May 2013 indicate various diagnoses of acquired psychiatric disabilities, to include PTSD, generalized anxiety disorder, and depression.  However, the Board affords this evidence less probative value than the May 2014 VA examiner's conclusions.  Here, it is not clear whether the VA physicians providing the diagnoses reviewed the Veteran's claims file, to include his medical history and personal reports of symptoms.  Conversely, the evidence demonstrates that the May 2014 VA examiner reviewed the Veteran's record in great detail prior to providing the opinion.  In addition, the May 2014 VA examiner cited to specific records as bases for the opinion provided.  The Board acknowledges that when contemplating a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the claimant's past medical history."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

It appears that the VA physicians were basing their diagnoses on the medical history and symptoms as reported by the Veteran.  In this respect, the Veteran is competent to testify to events and symptoms that he actually experienced or witnessed.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  However, while the Veteran's statements have been deemed competent evidence, the Board must determine whether such evidence is credible.  Upon review, the Board finds the Veteran's reported stressors and symptoms have been inconsistent throughout the record.  As pointed out by the May 2014 VA examiner, the evidence reflects various inconsistencies with respect to the Veteran's reported medical history and symptomatology.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that credibility may be impeached by a showing of inconsistent statements or consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Likewise, as the appeal process continued, the record shows that the Veteran's statements as to his in-service experiences changed to reflect reports of significant trauma during active duty.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  Initially, the Veteran reported that his symptoms were due to an accidental overdose on medication and poor treatment by his supervisors during active duty.  Over time, the Veteran indicated that he had overdosed on angel dust and also added several incidents to his reported stressors that were previously absent from his accounts.  In addition, private treatment records show the Veteran changed his story with respect to the circumstances and date of his discharge.  As a result, the Board finds the Veteran's lay testimony not credible, and therefore, the diagnoses of acquired psychiatric disabilities that were based solely upon the Veteran's own reports carry less probative weight than the opinion provided by the May 2014 VA examiner.  Here, the May 2014 VA examiner reviewed the evidence in detail and cited to specific records when providing the opinion.  Moreover, the May 2014 VA examiner provided a thorough, detailed rationale for the opinion, specifically addressing the history of mental disorder diagnoses of record and the inconsistency in the Veteran's reported stressors and symptomatology.  As a result, the Board affords the May 2014 VA examiner's opinion significant probative value.

Furthermore, although the Veteran asserts that he has PTSD, it is well established that a layperson without medical training is not qualified to render a medical diagnosis of an acquired psychiatric disability.  See 38 C.F.R. § 3.159(a)(1); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The question of whether the Veteran currently has an acquired psychiatric disability related to active duty does not lie within the range of common experience or common knowledge.  The record does not show that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to a diagnosis or etiology of an acquired psychiatric disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Moreover, the Board finds the evidence does not indicate that a psychosis manifested to a compensable degree within the year following active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In this respect, the Board notes the July 1964 private treatment record showing the Veteran's reports of his nerves being bad as well as his statement that he had experienced these symptoms since separation from service.  However, the Board finds it probative that no diagnosis was rendered by a physician on that date, and the next recording of complaints with respect to a psychosis is found in a January 1984 VA treatment record, approximately 20 years following separation from service and the initial private treatment record.  A lengthy period of separation without any documentation of a pertinent complaint, diagnosis, or treatment for an acquired psychiatric disability weighs heavily against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1130 (Fed. Cir. 2000).  Furthermore, as noted above, the Board finds the Veteran's statements inconsistent and not credible with respect to his symptomatology since separation from service.  Thus, the Board finds the Veteran has not established continuity of symptomatology for the purpose of service connection.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for an acquired psychiatric disability, to include PTSD, generalized anxiety disorder, and depression.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, generalized anxiety disorder, and depression, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


